

SECURITY AGREEMENT

 
THIS SECURITY AGREEMENT (as amended, restated, modified or supplemented and in
effect from time to time, this “Agreement”) is entered into as of November 30,
2010, by and among Oak Tree Educational Partners, Inc., a Delaware corporation
formerly known as Florham Consulting Corp. (the “Company”), and each of its
Subsidiaries, current and future (all of the foregoing current and future
Subsidiaries, collectively with the Company, the “Debtor”), and Deerpath
Funding, LP, a Delaware limited partnership, as Agent (as defined in the Loan
Agreement) for the ratable benefit of the Lenders (as defined in the Loan
Agreement) (together with any successor Agent under the Loan Agreement, the
“Secured Party”).
 
WITNESSETH:
 
WHEREAS, Debtor and Secured Party have entered into that certain Loan Agreement
of even date herewith (as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”); and
 
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the obligation of Secured Party to extend credit to Debtor pursuant to the
Loan Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and as an inducement to
Secured Party to enter into the Loan Agreement and extend credit to Debtor, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.              Definitions.
 
(a)           When used herein, the terms Account, Account Debtor, Certificated
Security, Chattel Paper, Commercial Tort Claim, Deposit Account, Document of
Title, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures, Goods,
Health-Care-Insurance Receivable, Inventory, Instrument, Investment Property,
Letter of Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Supporting Obligations and Uncertificated Security have the
respective meanings assigned thereto in the UCC (as defined below).
 
(b)           Capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto in the Loan Agreement.
 
(c)           The following terms have the following meanings (such definitions
to be applicable to both the singular and plural forms of such terms):
 
Culinary Group Acquisition is defined in the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 

Collateral means all property and rights of Debtor in which a security interest
is granted hereunder.  Notwithstanding anything herein to the contrary, in no
event shall “Collateral” include, and Debtor shall not be deemed to have granted
a security interest in, any contract, lease, license or other agreement which by
its terms prohibits the granting of a security interest therein (except to the
extent such prohibition is unenforceable pursuant to the provisions of Article 9
of the UCC); provided, however, that Debtor will use commercially reasonable
efforts to promptly obtain consent to the collateral assignment thereof and the
granting of a security interest therein to Secured Party and, at such time such
consent is obtained, the contract, lease, license or other agreement shall
constitute “Collateral” hereunder, and provided, further, that notwithstanding
the foregoing, the term “Collateral” shall include any and all proceeds arising
from such excluded property to the extent that the assignment or encumbering of
such proceeds is not subject to the same or similar prohibitions or
restrictions.
 
Computer Hardware and Software means all of Debtor’s rights (including rights as
licensee and lessee) with respect to: (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software programs designed for use on
the computers and electronic data processing hardware described in clause (i)
above, including all operating system software, utilities and application
programs in whatsoever form (source code and object code in magnetic tape, disk
or hard copy format or any other listings whatsoever); (iii) any firmware
associated with any of the foregoing; and (iv) any documentation for hardware,
software and firmware described in clauses (i), (ii) and (iii) above, including
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.
 
Default means the occurrence of an event of Default under Section 11 of the Loan
Agreement.
 
Foreign Filing Offices is defined in Section 3(s).
 
General Intangibles means all of Debtor’s “general intangibles” as defined in
the UCC and, in any event, includes, without limitation, all of Debtor’s
trademarks, trade names, patents, copyrights, trade secrets, customer lists,
inventions, designs, software, software programs, mask works, goodwill,
registrations, licenses, franchises, tax refund claims, guarantee claims,
Payment Intangibles, security interests and rights to indemnification.
 
Intellectual Property means all past, present and future:  trade secrets and
other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world and all tangible property
embodying the copyrights; unpatented inventions (whether or not patentable);
patent applications and patents; industrial designs, industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, source codes, object codes
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; and all common law and other rights throughout the world
in and to all of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
Joinder Agreement is defined in the Loan Agreement.
 
Non-Tangible Collateral means, collectively, Debtor’s Accounts and General
Intangibles.
 
Obligations means all obligations (monetary or otherwise) of Debtor under the
Loan Agreement, any other Loan Document or any instrument executed in connection
therewith, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.
 
Obligor means a Person that, with respect to an obligation secured by a security
interest in the Collateral, (a) owes payment or other performance on the
obligation, (b) has provided property or other security or credit support other
than the Collateral to secure payment or other performance of the obligation, or
(c) is otherwise accountable in whole or in part for payment or other
performance of the obligation.  The term does not include issuers or nominated
persons under a letter of credit.
 
Organizational I.D. Number means the organizational identification number
assigned to Debtor by the applicable governmental unit or agency of the
jurisdiction of organization for Debtor.
 
Patents means all of the following now owned or hereafter acquired by Debtor;
(a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
 
Permitted Liens is defined in the Loan Agreement.
 
Receivable(s) means all Accounts and all right, title and interest in any
returned goods, together with all right, title, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and re-sales, and all related security interests, liens, charges,
encumbrances and pledges, whether voluntary or involuntary, in each ease whether
now existing or owned or hereafter arising or acquired.

 
3

--------------------------------------------------------------------------------

 
 
Security Interest is defined in Section 2.
 
Trademarks means all of the following now owned or hereafter acquired by Debtor:
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, Internet domain names, fictitious business names, trade styles,
trade dress, logos, indicia and other source or business identifiers, designs
and general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States or any similar offices in any other country or
any political subdivision thereof, and all extensions or renewals thereof;
(b) all goodwill associated therewith or symbolized thereby; and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.
 
Type of Organization means the kind or type of entity of Debtor, such as a
corporation, limited partnership or limited liability company.
 
UCC means the Uniform Commercial Code as in effect in the State of New York on
the date of this Agreement, as it may be amended or modified from time to time
hereafter; provided, however, that, as used in Section 5 hereof, UCC shall mean
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.
 
Section 2.             Grant of Security Interest.  As security for the payment
and performance of all Obligations, each Debtor hereby assigns to Secured Party,
and grants to Secured Party a continuing security interest (the “Security
Interest”) in, all of the property of Debtor whether now or hereafter existing
or acquired, including all of the property acquired by Debtor pursuant to the
Culinary Group Acquisition, regardless of where located including, without
limitation, all of Debtor’s:
 
(a)           Accounts;
 
(b)           Certificated Securities;
 
(c)           Chattel Paper, including Electronic Chattel Paper;
 
(d)           Computer Hardware and Software and all rights with respect
thereto, including, any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;
 
(e)           Commercial Tort Claims;
 
(f)            Deposit Accounts;
 
(g)           Documents of Title;

 
4

--------------------------------------------------------------------------------

 
 
(h)           Financial Assets;
 
(i)           General Intangibles;
 
(j)           Goods (including all of its Equipment, Fixtures and Inventory),
and all embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;
 
(k)           Instruments;
 
(l)            Intellectual Property;
 
(m)           Investment Property;
 
(n)           Letter of Credit Rights;
 
(o)           money (of every jurisdiction whatsoever);
 
(p)           Security Entitlements;
 
(q)           Supporting Obligations;
 
(r)           Uncertificated Securities; and
 
(s)           to the extent not included in the foregoing, all other personal
property of any kind or description;
 
together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided, however, that to the extent that the provisions of any
lease or license of Computer Hardware and Software or Intellectual Property
expressly prohibit (which prohibition is enforceable under applicable law) the
assignment thereof, and the grant of a security interest therein, Secured Party
will not enforce its security interest (other than in respect of the Proceeds
thereof) for so long as such prohibition continues, it being understood that
upon request of Secured Party, Debtor will in good faith use reasonable efforts
to obtain consent for the creation of a security interest in favor of Secured
Party (and to Secured Party’s enforcement of such security interest) in Debtor’s
rights under such lease or license.
 
Section 3.             Representations and Warranties.  Debtor represents and
warrants to Secured Party, as of the Closing Date but after giving effect to the
Culinary Group Acquisition, that:
 
(a)           No financing statement (other than any which may have been filed
on behalf of Secured Party) with respect to Debtor or the Collateral is on file
in any public office.

 
5

--------------------------------------------------------------------------------

 

(b)           Debtor is and will be the lawful owner of all Collateral, free of
all liens, claims, security interests and encumbrances whatsoever, other than
the security interest hereunder and Permitted Liens, with full power and
authority to execute this Agreement and perform its obligations hereunder, and
to subject the Collateral to the security interest hereunder.
 
(c)           All information with respect to Collateral and Account Debtors set
forth in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by Debtor to Secured Party is and will be true and correct
in all material respects as of the date furnished.
 
(d)           The execution and delivery of this Agreement and the performance
by Debtor of its obligations hereunder are within Debtor’s powers, have been
duly authorized by all necessary action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation, certificate of formation, by-laws, limited liability company
agreement, limited partnership agreement or any similar governing documents of
Debtor or of any material agreement, indenture, instrument or other document, or
any material judgment, order or decree, which is binding upon Debtor.
 
(e)           This Agreement is a legal, valid and binding obligation of Debtor,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(f)           The Security Interest in the Collateral created by this Agreement
will be duly perfected once the action required for perfection under applicable
Law has been taken.  The creation, attachment and perfection of the Security
Interest do not require the consent of any third party.  Once perfected, the
Security Interest will constitute a first and prior lien on the Collateral.
 
(g)           Debtor’s chief executive office and principal place of business
are as set forth on Schedule I hereto; Schedule I also sets forth each location
where Debtor maintains a place of business, maintains any Inventory, or owns or
leases any real property.  The failure of the description of locations of
Collateral on Schedule I to be accurate or complete will not impair the Security
Interest in such Collateral.
 
(h)           Debtor is duly organized, validly existing and in good standing
under the laws of the state set forth on Schedule II hereto; Schedule II sets
forth the Type of Organization, Organizational I.D. Number and federal taxpayer
identification number of Debtor.
 
(i)           Debtor’s exact legal name is as set forth on the signature pages
of this Agreement and on Schedule II;  Schedule III sets forth all of Debtor’s
prior legal names and prior Types of Organizations, and lists all mergers or
other reorganizations to which Debtor has been subject, within the five (5) year
period immediately preceding the date hereof.

 
6

--------------------------------------------------------------------------------

 
 
(j)           Schedule IV hereto contains a complete listing of all of Debtor’s
Intellectual Property that is subject to registration statutes.
 
(k)           Schedule V hereto contains a complete listing of all of Debtor’s
Instruments, Investment Property, Letter-of-Credit Rights, Chattel Paper,
Documents of Title and Commercial Tort Claims.
 
(l)            Except as set forth on Schedule VI hereto, Debtor has no tangible
Collateral located outside of the United States.
 
(m)          Schedule VII hereto contains a complete listing of Debtor’s
tangible Collateral located with any bailee, warehousemen or other third
parties.
 
(n)           Schedule VIII hereto contains a complete listing of all of
Debtor’s Collateral that is subject to certificate of title statutes.
 
(o)           Schedule IX hereto contains a complete listing of all of Debtor’s
Deposit Accounts and other bank accounts, including locations and applicable
account numbers.
 
(p)           Debtor is in compliance with the requirements of all applicable
laws (including the provisions of the Fair Labor Standards Act), rules,
regulations and orders of every Governmental Authority, the non-compliance with
which would reasonably be expected to result in a Material Adverse Event.
 
(q)           Except for Permitted Liens, Debtor has good and indefeasible and
merchantable title to and ownership of all of its Equipment.  None of Debtor’s
Equipment is (i) a Fixture to real estate unless such real estate is owned by
Debtor and is subject to a mortgage in favor of Secured Party, or if such real
estate is leased, is subject to a landlord's agreement in favor of Secured Party
on terms acceptable to Secured Party, or (ii) an accession to other personal
property unless such personal property is subject to a first priority lien in
favor of Secured Party.
 
(r)           The amounts due Debtor under the Collateral are not subject to any
material setoff, counterclaim, defense, allowance or adjustment (other than
discounts for prompt payment shown on the invoice) or to any material dispute,
objection or complaint by any Account Debtor or other Obligor.
 
(s)           Debtor has full right to use the Patents and Trademarks and all
Patents and Trademarks owned, controlled, or acquired by Debtor, or which Debtor
has a right to use: (i) are subsisting and have not been adjudged or claimed to
be invalid or unenforceable (either in whole or in part) and Debtor is not aware
of any basis for such a claim, (ii) are valid and enforceable, (iii) are in the
name of Debtor, (iv) are properly recorded and/or filed in the United States
Patent and Trademark Offices, and (v) Debtor has taken all necessary steps to
properly record or file ownership in the name of Debtor in the proper foreign
filing offices (the “Foreign Filing Offices”) with respect to foreign Patents
and Trademarks, as appropriate.  Debtor’s right, title and interest in the
Patents and Trademarks is free and clear of any Liens, registered user
agreements, or covenants by Debtor not to sue third Persons or licenses.

 
7

--------------------------------------------------------------------------------

 
 
(t)           Debtor has properly completed all required filings, payments,
renewals and obligations in the United States Patent and Trademark Offices or
the appropriate Foreign Filing Offices, as the case may be, to maintain its
Patents and Trademarks as fully valid and enforceable.
 
(u)           No claim has been made that the ownership or use of any of the
Patents and Trademarks, or the manufacture, use or sale of any product made in
accordance therewith or service rendered thereunder, does or may violate the
rights of any third Person, and Debtor has no knowledge of any third party
rights which may be infringed or otherwise violated by the use of any of the
Patents and Trademarks.
 
(v)           The delivery at any time by Debtor to Secured Party of Collateral
or of additional specific descriptions of certain Collateral will constitute a
representation and warranty by Debtor to Secured Party under this Agreement that
the representations and warranties of this Section 3 are true and correct with
respect to each item of such Collateral.
 
Section 4.              Certificates, Schedules and Reports.  Debtor will from
time to time, as Secured Party may request, deliver to Secured Party such
schedules, certificates and reports respecting all or any of the Collateral at
the time subject to the security interest hereunder, and the items or amounts
received by Debtor in full or partial payment of any of the Collateral, as
Secured Party may reasonably request.  Any such schedule, certificate or report
shall be executed by a duly authorized officer of Debtor and shall be in such
form and detail as Secured Party may specify.  Debtor shall immediately notify
Secured Party of the occurrence of any event causing any loss or depreciation in
the value of its Inventory or other Goods that are material to Debtor and its
Subsidiaries taken as a whole, and such notice shall specify the amount of such
loss or depreciation.
 
Section 5.              Agreements of Debtor.
 
(a)           Debtor, at Secured Party’s request, at any time and from time to
time, shall execute and deliver to Secured Party such financing statements,
amendments and any other documents, including Instruments, and do such acts as
Secured Party deems necessary in order to establish and maintain valid, attached
and perfected security interests in the Collateral in favor of Secured Party,
free and clear of all Liens and claims and rights of third parties whatsoever
except Permitted Liens.  Debtor hereby irrevocably authorizes Secured Party at
any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral (A)
as “all assets of Debtor,” “the Collateral described in the Security Agreement”
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of the
jurisdiction wherein such financing statement or amendment is filed, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by Article 9 of the UCC of the jurisdiction wherein
such financing statement or amendment is filed regarding the sufficiency or
filing office acceptance of any financing statement or amendment, including,
without limitation, (A) whether Debtor is an organization, the Type of
Organization and the Organization ID Number issued to Debtor and (B) in the case
of a financing statement filed as a fixture filing or indicating Collateral to
be extracted or timber to be cut, a sufficient description of the real property
to which the Collateral relates.  Debtor further ratifies and affirms its
authorization for any financing statements and/or amendments thereto that
Secured Party has filed in any jurisdiction prior to the date of this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
(b)          During the term of this Agreement, Debtor agrees to:
 
(i)           keep all of the Collateral (other than with respect to Goods in
transit between facilities, temporary warehousing for up to thirty (30) days, or
sales or leases of Inventory in the ordinary course of business or the sale or
lease of other Collateral to the extent permitted by the Loan Agreement) at, and
will not maintain any place of business at any location other than, its
address(es) shown on Schedule I hereto or at such other addresses of which
Debtor shall have given Secured Party not less than thirty (30) days’ prior
written notice; provided, however, that Debtor at any time may keep its
Inventory at the addresses of its third-party vendors;
 
(ii)          keep its records concerning the Non-Tangible Collateral in such a
manner as will enable Secured Party or its designees to determine at any time
the status of the Non-Tangible Collateral;
 
(iii)         maintain a current record of the location of all Collateral and
furnish Secured Party such information concerning Debtor, the Collateral and the
Account Debtor as Secured Party may from time to time reasonably request;
 
(iv)         permit Secured Party and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice during the existence of a Default) to
inspect Debtor’s Inventory and other Goods, and to inspect, audit and make
copies of and extracts from all records and other papers in the possession of
Debtor pertaining to the Collateral and the Account Debtors, and will, upon
request of Secured Party during the existence of a Default, deliver to Secured
Party all of such records and papers;
 
(v)          upon request of Secured Party, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to Secured Party, of the
security interest of Secured Party hereunder;
 
(vi)         promptly notify Secured Party in writing of any change in any
material fact or circumstance represented or warranted by Debtor with respect to
any of the Collateral, and promptly notify Secured Party in writing of any
claim, action or proceeding challenging the Security Interest or affecting title
to all or any material portion of the Collateral or the Security Interest and,
at Secured Party’s request, appear in and defend any such action or proceeding
at Debtor’s expense;
 
(vii)        not sell, lease, assign or create or permit to exist any Lien on
any Collateral other than Permitted Liens except for the sale or lease of
Inventory in the ordinary course of its business and sales of Equipment which is
no longer useful in its business or which is being replaced by similar
Equipment;

 
9

--------------------------------------------------------------------------------

 
 
(viii)       keep all of its Inventory and other Goods insured under policies
maintained with reputable, financially sound insurance companies against loss,
damage, theft and other risks to such extent as is customarily maintained by
companies similarly situated, and copies of such policies or certificates
thereof shall, if Secured Party so requests, be deposited with or furnished to
Secured Party;
 
(ix)         take such actions as are reasonably necessary to keep its Goods in
good repair and condition;
 
(x)          take such actions as are reasonably necessary to keep its Equipment
in good repair and condition and in good working order, ordinary wear and tear
excepted;
 
(xi)         promptly pay when due all license fees, registration fees, taxes,
assessments and other charges which may be levied upon or assessed against the
ownership, operation, possession, maintenance or use of its Equipment and other
Goods except to the extent the validity thereof is being contested in good faith
and adequate reserves are being maintained in connection therewith;
 
(xii)        not (A) permit any of its Equipment to become a Fixture to real
property unless such real property is owned by Debtor and is subject to a
mortgage in favor of Secured Party, or if such real property is leased, is
subject to a landlord's agreement in favor of Secured Party on terms reasonably
acceptable to Secured Party, or (B) permit any of its Equipment to become an
accession to any other personal property unless such personal property is
subject to a first priority lien in favor of Secured Party.
 
(xiii)       upon request of Secured Party, (A) cause to be noted on the
applicable certificate, in the event any of its Equipment is covered by a
certificate of title, the security interest of Secured Party in the Equipment
covered thereby, and (B) deliver all such certificates to Secured Party or its
designees;
 
(xiv)       take all steps reasonably necessary to protect, preserve and
maintain all of its rights in the Collateral;
 
(xv)        except as listed on Schedule VI, keep all of the tangible Collateral
in the United States;
 
(xvi)       promptly notify Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Deposit Accounts,
Investment Property, Letter-of-Credit Rights or Electronic Chattel Paper and,
upon the request of Secured Party, promptly execute such other documents, and do
such other acts or things deemed appropriate by Secured Party to deliver to
Secured Party control with respect to such Collateral;

 
10

--------------------------------------------------------------------------------

 
 
(xvii)      promptly notify Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents of Title
or Instruments and, upon the request of Secured Party, promptly execute such
other documents, and do such other acts or things deemed appropriate by Secured
Party to deliver to Secured Party possession of such Documents of Title which
are negotiable and Instruments, and, with respect to nonnegotiable Documents of
Title, to have such nonnegotiable Documents of Title issued in the name of
Secured Party;
 
(xviii)     with respect to Collateral in the possession of a third party, other
than Certificated Securities and Goods covered by a Document of Title, obtain an
acknowledgment from the third party that it is holding the Collateral for
benefit of Secured Party;
 
(xix)        promptly notify Secured Party in writing upon incurring or
otherwise obtaining a Commercial Tort Claim after the date hereof against any
third party, and, upon the request of Secured Party, promptly enter into an
amendment to this Agreement, and do such other acts or things deemed appropriate
by Secured Party to give Secured Party a security interest in such Commercial
Tort Claim;
 
(xx)         take any and all actions necessary to transfer control to Secured
Party over any depositary accounts maintained for any Borrower by any depositary
bank, including but not limited to changing the signature cards to reflect
Secured Party as the sole signatory with power and authority over such
depositary accounts within five (5) Business Days of receipt of Secured Party’s
written request therefore;
 
(xxi)        take other action reasonably requested by Secured Party to ensure
the attachment, perfection and, first priority of, and the ability of Secured
Party to enforce, the security interests in any and all of the Collateral
including, without limitation:
 
1)           executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that Debtor’s signature thereon is required therefor;
 
2)           complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Secured Party
to enforce, the security interests in such Collateral;
 
3)           obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other Person obligated on Collateral;
 
4)           obtaining waivers from mortgagees and landlords in form and
substance satisfactory to Secured Party; and

 
11

--------------------------------------------------------------------------------

 
 
5)           taking all actions required by the UCC in effect from time to time
or by other law, as applicable in any relevant UCC jurisdiction, or by other law
as applicable in any foreign jurisdiction;
 
(xxii)       not change its state of formation or organization or Type of
Organization without providing Secured Party with at least thirty (30) days’
prior written notice; and
 
(xxiii)      not change its legal name without providing Secured Party with at
least thirty (30) days’ prior written notice; provided that, the Company has
advised Secured Party that it intends to change is corporate name to Oak Tree
Educational Partners, Inc., as soon as practicable following the date of this
Agreement.
 
(c)           Any expenses incurred in protecting, preserving or maintaining any
Collateral shall be borne by Debtor.  Except as otherwise expressly set forth in
Section 2, whenever a Default shall be existing, Secured Party shall have the
right to bring suit to enforce any or all of the Intellectual Property or
licenses thereunder, in which event Debtor shall at the request of Secured Party
do any and all lawful acts and execute any and all proper documents required by
Secured Party in aid of such enforcement and Debtor shall promptly, upon demand,
reimburse and indemnify Secured Party for all costs and expenses incurred by
Secured Party in the exercise of its rights under this Section
5.  Notwithstanding the foregoing, Secured Party shall have no obligation or
liability regarding the Collateral or any part thereof by reason of, or arising
out of, this Agreement.
 
Section 6.              Default; Rights and Remedies of Secured Party upon a
Default.  If a Default shall have occurred and be continuing, Secured Party
shall have the following rights and remedies:
 
(a)           Secured Party may exercise any or all of the remedies available to
it under this Agreement, the other Loan Documents, at law, in equity or
otherwise;
 
(b)           Secured Party may request that Debtor direct that all Receivables
be paid directly to a lock box account established with, or for the benefit of,
Secured Party;
 
(c)           Debtor shall hold in trust (and not commingle with its other
assets) for Secured Party all Collateral that is Chattel Paper, Instruments or
Documents of Title at any time received by it and promptly deliver same to
Secured Party, unless Secured Party at its option gives Debtor written
permission to retain such Collateral; at Secured Party’s request, each contract,
Chattel Paper, Instrument or Document of Title so retained shall be marked to
state that it is assigned to Secured Party and each instrument shall be endorsed
to the order of Secured Party (but failure to so mark or endorse shall not
impair the Security Interest);
 
(d)           Debtor irrevocably appoints Secured Party its true and lawful
attorney with full power of substitution, in the name of Debtor, for the sole
use and benefit of Secured Party, but at Debtor’s expense, to the extent
permitted by law, to file claims under any insurance policies of Debtor, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies;

 
12

--------------------------------------------------------------------------------

 
 
(e)           Debtor irrevocably appoints Secured Party its true and lawful
attorney with full power of substitution, in the name of Debtor, for the sole
use and benefit of Secured Party, but at Debtor’s expense, to the extent
permitted by law, to exercise, all or any of the following powers with respect
to all or any of Debtor’s Collateral (to the extent necessary to pay the
Obligations in full):
 
(i)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof;
 
(ii)          to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;
 
(iii)         to take control of, sell, lease, license or otherwise dispose of
the same or the Proceeds thereof, as fully and effectually as if Secured Party
were the absolute owner thereof;
 
(iv)         to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
 
(v)          to endorse Debtor’s name on any notes, acceptances, checks, drafts,
money orders or other evidences of payment on Collateral that may come into
Secured Party’s possession;
 
(vi)         to sign Debtor’s name on any invoice or bill of lading relating
thereto, on any drafts against Obligors or other Persons making payment with
respect thereto, on assignments and verifications of accounts or other
Collateral and on notices to Obligors making payment with respect thereto;
 
(vii)        to send requests for verification of obligations to any Obligor;
and
 
(viii)       to do all other acts and things reasonably necessary to carry out
the intent of this Agreement;
 
provided, however, that, except in the case of Collateral that is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party will give Debtor at least ten (10) days’ prior
written notice of the time and place of any public sale thereof or the time
after which any private sale or other intended disposition thereof will be
made.  If, following the occurrence of a Default, any Obligor or Account Debtor
fails to make payment on any Collateral when due, Secured Party is authorized,
in its sole discretion, either in its own name or in Debtor’s name, to take such
action as Secured Party reasonably shall deem appropriate for the collection of
any amounts owed with respect to Collateral or upon which a delinquency
exists.  Regardless of any other provision of this Agreement, however, Secured
Party shall not be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral except for its own fraud, gross negligence, or willful misconduct,
nor shall it be under any duty to anyone except Debtor to account for funds that
it shall actually receive under this Agreement.  A receipt given by Secured
Party to any Obligor or Account Debtor shall be a full and complete release,
discharge, and acquittance to such Obligor or Account Debtor, to the extent of
any amount so paid to Secured Party.  Secured Party may apply or set off amounts
paid and the deposits against any liability of Debtor to Secured Party.

 
13

--------------------------------------------------------------------------------

 
 
(f)           Secured Party’s sale of less than all the Collateral shall not
exhaust Secured Party’s rights under this Agreement and Secured Party is
specifically empowered to make successive sales until all the Collateral is
sold.  If the proceeds of a sale of less than all the Collateral shall be less
than the Obligations, this Agreement and the Security Interest shall remain in
full force and effect as to the unsold portion of the Collateral just as though
no sale had been made.  In the event any sale under this Agreement is not
completed or is, in Secured Party’s opinion, defective, such sale shall not
exhaust Secured Party’s rights under this Agreement and Secured Party shall have
the right to cause a subsequent sale or sales to be made.  Any and all
statements of fact or other recitals made in any bill of sale or assignment or
other instrument evidencing any foreclosure sale under this Agreement as to
nonpayment of the Obligations, or as to the occurrence of any Default, or as to
Secured Party’s having declared all of such Obligations to be due and payable,
or as to notice of time, place and terms of sale and the properties to be sold
having been duly given, or as to any other act or thing having been duly done by
Secured Party, shall be taken as prima facie evidence of the truth of the facts
so stated and recited.  Secured Party may appoint or delegate any one or more
Persons as agent to perform any act or acts necessary or incident to any sale
held by Secured Party, including the sending of notices and the conduct of sale,
but such acts must be done in the name and on behalf of Secured Party.  In
connection with the sale of Collateral that constitutes Securities, Secured
Party is authorized, but not obligated, to limit prospective purchasers to the
extent deemed necessary or desirable by Secured Party to render such sale exempt
from registration requirements of the Securities Act of 1933, as amended, and
any applicable state securities laws, and no sale so made in good faith by
Secured Party shall be deemed not be “commercially reasonable” because so made.
 
(g)           In addition to any and all other rights afforded to Secured Party
in this Section 6, Secured Party may exercise all the rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such rights
are exercised) with respect to any Collateral and, if cash shall be insufficient
to pay all the Obligations in full, sell, lease, license or otherwise dispose of
the Collateral or any part thereof in accordance with the provisions of the
UCC.  Notice of any such sale or other disposition shall be given to Debtor as
required under this Section 6.
 
 
Section 7.
Application of Proceeds.

 
(a)           If a Default shall have occurred and be continuing, Secured Party
may apply the proceeds of any sale or other disposition of all or any part of
the Collateral, in the following order of priorities:

 
14

--------------------------------------------------------------------------------

 
 
(i)           first, to pay the expenses of such sale or other disposition,
including reasonable compensation to Secured Party and counsel for Secured
Party, and all expenses, liabilities and advances incurred or made by Secured
Party in connection with this Agreement, and any other amounts then due and
payable in connection with this Agreement;
 
(ii)          second, to pay all interest (including post-petition interest) and
other fees payable under the Loan Agreement, until payment in full of all such
interest and fees shall have been made;
 
(iii)         third, to pay the unpaid principal of the Obligations, until
payment in full of the principal of all Obligations shall have been made (or so
provided for);
 
(iv)          fourth, to pay all other Obligations, until payment in full of all
such other Obligations shall have been made (or so provided for); and
 
(v)           finally, to pay to Debtor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it.
 
Secured Party may make such distributions hereunder in cash or in kind or, on a
ratable basis, in any combination thereof.
 
(b)           All distributions made by Secured Party pursuant to this section
shall be final (except in the event of manifest error).
 
Section 8.              Existence of Default.  Regarding the existence of any
Default for purposes of this Agreement, Debtor agrees that the Obligors or
Account Debtors on any Collateral may rely upon written certification from
Secured Party that such a Default exists and Debtor expressly agrees that
Secured Party shall not be liable to Debtor for any claims, damages, costs,
expenses or causes of action of any nature whatsoever in connection with,
arising out of, or related to Secured Party’s exercise of any rights, powers or
remedies under any Loan Document except for its own fraud, negligence, or
willful misconduct.
 
Section 9.              Limitation on Duty in Respect of Collateral.
 
(a)           Beyond the exercise of reasonable care in the custody and
preservation thereof, Secured Party will have no duty as to any Collateral in
its possession or control or in the possession or control of any bailee or any
income therefrom or as to the preservation of rights against prior parties or
any other rights pertaining thereto.  Secured Party will be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any bailee selected by
Secured Party in good faith or by reason of any act or omission by Secured Party
pursuant to instructions from Debtor, except to the extent that such liability
arises from Secured Party’s gross negligence or willful misconduct.

 
15

--------------------------------------------------------------------------------

 
 
(b)           To the extent that applicable law imposes duties on Secured Party
to exercise remedies in a commercially reasonable manner, Debtor acknowledges
and agrees that it is not commercially unreasonable for Secured Party (i) to
fail to incur expenses reasonably deemed significant by Secured Party to prepare
Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as Debtor, for expressions of interest in acquiring all
or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
including, without limitation, any warranties of title, (xi) to purchase
insurance of credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral, or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral.  Debtor
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would not be
commercially unreasonable in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed commercially unreasonable solely on account of not being indicated in
this section.  Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any right to Debtor or to impose any duties
on Secured Party that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.
 
(c)           The Security Interest is given to secure the prompt, unconditional
and complete payment and performance of the Obligations when due, and is given
as security only.  Secured Party does not assume, and shall not be liable for,
any of the Debtor’s liabilities, duties or obligations under, or in connection
with, the Collateral.  Secured Party’s acceptance of this Agreement, or its
taking any action in carrying out this Agreement, does not constitute Secured
Party’s approval of the Collateral or Secured Party’s assumption of any
obligation under or in connection with the Collateral.  This Agreement does not
affect or modify Debtor’s obligations with respect to the Collateral.

 
16

--------------------------------------------------------------------------------

 

Section 10.           Fraudulent Conveyance.  Notwithstanding anything contained
in this Agreement to the contrary, Debtor agrees that if, but for the
application of this Section 10, the Obligations or any Security Interest would
constitute a preferential transfer under 11 U.S.C. § 547, a fraudulent
conveyance under 11 U.S.C. § 548 (or any successor section of that statute) or a
fraudulent conveyance or transfer under any state fraudulent conveyance or
fraudulent transfer law or similar Law in effect from time to time (each a
“Fraudulent Conveyance”), then the Obligations and each affected Security
Interest will be enforceable to the maximum extent possible without causing the
Obligations or any Security Interest to be a Fraudulent Conveyance, and shall be
deemed to have been automatically amended to carry out the intent of this
Section 10.
 
Section 11.           Actions by Secured Party.  Section 13 of the Loan
Agreement shall govern the taking of any actions or exercise of any right or
remedy by Agent in its capacity as (a) Agent for the ratable benefit of the
Lenders under the Loan Agreement and (b) the “Secured Party” under this
Agreement.
 
Section 12.
General.

 
(a)           Debtor agrees that it will cause each of its Subsidiaries that is
created or acquired after the Closing Date, within five (5) Business days of
such Subsidiary’s creation or acquisition by Debtor, to execute and deliver a
Joinder Agreement, agreeing to become a Debtor under this Agreement, together
with supplements to the Schedules hereto setting forth all relevant information
with respect to such party as of the date of such delivery.  Upon execution of
such Joinder Agreement by each such Subsidiary, such Subsidiary shall become a
Debtor for all purposes of this Agreement.
 
(b)           Any notice from Secured Party to Debtor, if mailed, shall be
deemed given three (3) Business days after the date mailed, postage prepaid,
addressed to Debtor either at Debtor’s address shown on Schedule I hereto or at
such other address as Debtor shall have specified in writing to Secured Party as
its address for notices hereunder.
 
(c)           Debtor agrees to pay all expenses, including reasonable attorney’s
fees and charges (including time charges of attorneys who are employees of
Secured Party) paid or incurred by Secured Party in endeavoring to collect the
Obligations of Debtor, or any part thereof, and in enforcing this Agreement
against Debtor, and such obligations will themselves be Obligations.
 
(d)           No delay on the part of Secured Party in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by Secured Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.
 
(e)           This Agreement shall remain in full force and effect until all
Obligations have been paid in full.  If at any time all or any part of any
payment theretofore applied by Secured Party to any of the Obligations is or
must be rescinded or returned by Secured Party for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of Debtor), such
Obligations shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by Secured Party, and this Agreement
shall continue to be effective or be reinstated, as the case may be, as to such
Obligations, all as though such application by Secured Party had not been made.

 
17

--------------------------------------------------------------------------------

 
 
(f)           THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE LOAN AGREEMENT), INCLUDING BUT NOT LIMITED TO, THE PROVISIONS
RELATING TO GOVERNING LAW, JURY WAIVER, VENUE, SERVICE OF PROCESS AND
ARBITRATION, CONSTITUTE THE ENTIRE UNDERSTANDINGS OF DEBTOR AND SECURED PARTY
AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL AGREEMENTS AND ANY CONTEMPORANEOUS ORAL
AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF.
 
(g)           The rights and privileges of Secured Party hereunder shall inure
to the benefit of its successors and assigns.  Debtor may not assign or transfer
its rights hereunder or any interest herein or delegate its duties hereunder
without the prior written consent of Secured Party.
 
(h)           This Agreement may be executed and delivered (including by
facsimile or Portable Document Format (pdf) transmission) in any number of
counterparts with the same effect as if all signatories had signed the same
document.  Facsimile and other electronic copies of manually-signed originals
shall have the same effect as manually-signed originals and shall be binding on
Debtor and Secured Party.  All counterparts must be construed together to
constitute one and the same instrument.
 
(i)           At any time after the date of this Agreement, one or more
additional Persons may become parties hereto by executing and delivering to
Secured Party a Joinder Agreement (as provided in clause (a) above) or a
counterpart of this Agreement, together with supplements to the Schedules hereto
setting forth all relevant information with respect to such party as of the date
of such delivery.  Immediately upon such execution and delivery (and without any
further action), each such additional Person will become a party to, and will be
bound by all the terms of, this Agreement.
 
[Signatures Appear on Following Page]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the day
and year first above written.
 

 
SECURED PARTY:
     
Deerpath Funding, LP
 
a Delaware limited partnership,
 
as Agent
         
By:
Deerpath Funding General Partner, Inc.
   
its general partner
       
By:
/s/ James H. Kirby
  Name:     James H. Kirby   Title:       President

 
[Signature Page 1 of 2 to Security Agreement]
 
 

--------------------------------------------------------------------------------

 

DEBTOR:


Oak Tree Educational Partners, Inc.
 
Educational Investors, Inc.
a Delaware corporation
 
a Delaware corporation
     
By:
/s/ Joseph J. Bianco
 
By:
/s/ Joseph J. Bianco
Name:     Joseph J. Bianco
 
Name:     Joseph J. Bianco
Title:       Chief Executive Officer
 
Title:       Chief Executive Officer
     
Valley Anesthesia, Inc.
 
Training Direct, LLC
a Delaware corporation
 
a Connecticut limited liability company
     
By:
/s/ Joseph J. Bianco
 
By:
/s/ Joseph Monaco
Name:     Joseph J. Bianco
 
Name:     Joseph Monaco
Title:       Chief Executive Officer
 
Title:       Manager
     
Educational Training Institute, Inc.
 
Culinary Tech Center LLC
a New York corporation
 
a New York limited liability company
     
By:
/s/ Joseph Monaco
 
By:
/s/ Joseph Monaco
Name:     Joseph Monaco
 
Name:     Joseph Monaco
Title:       President
 
Title:       Manager
     
Professional Culinary Institute LLC
   
a New York limited liability company
         
By:
/s/ Joseph Monaco
   
Name:     Joseph Monaco
   
Title:       Manager
  
 

 
[Schedule IX]

 

--------------------------------------------------------------------------------

 